Judge Harold R. Banke,
concurring specially.
I concur to emphasize that the prosecutor’s argument simply drew reasonable deductions and inferences from the evidence presented. Callahan v. State, 179 Ga. App. 556, 563 (5) (347 SE2d 269) (1986). It is well established that during closing argument, even remote, illogical or unreasonable inferences and deductions from the evidence provide no basis for objection. See id. Because the comments at issue were permissible, the rebuke and the additional time given the defense for argument were not required. Clark v. State, 146 Ga. App. 697, 698 (3) (247 SE2d 221) (1978).